Citation Nr: 0101925	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disability as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to September 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 RO decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for secondary service connection 
for a left knee disability.  A personal hearing before a 
traveling member of the Board (i.e., Travel Board hearing) 
sitting at the RO was held in December 1999.  


FINDINGS OF FACT

1.  In a January 1997 decision, the RO denied secondary 
service connection for a left knee disability and the veteran 
did not appeal the decision.  Evidence received since the 
1997 determination by the RO includes some evidence which is 
neither cumulative nor redundant and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

2.  The veteran's left knee disability was worsened by his 
service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for secondary service connection a left knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  

2.  The veteran's service connected right knee disability 
aggravates his separately arising left knee disability and 
service connection is granted for the additional disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1964 to September 
1968.  A review of his service medical records reveals that 
he injured his right knee jumping off of a truck and 
underwent a right medial meniscectomy in May 1965.  

On VA examination in November 1970, the diagnoses included 
postoperative medical meniscectomy, right knee and traumatic 
arthritis of the right knee with possible osteochondritis.  
Clinical examination of the left knee was negative.  

In an April 1971 decision, the RO granted service connection 
for postoperative residuals of a right medial meniscectomy 
with traumatic arthritis and possible osteochondritis.  The 
veteran's right knee disability was evaluated as 10 percent 
disabling.  

A February 1986 VA radiographic report shows that there were 
degenerative changes of moderate severity in the left knee 
joint with marginal osteophytes, especially on the medial 
side.  Cartilage calcification medially and laterally was 
noted.  

A March 1986 VA medical record reflects that the veteran was 
seen complaining of bilateral knee pain, right greater than 
left.  A history of a left knee torn cartilage and surgery in 
1975 was noted.  

A September 1987 VA medical record notes that the veteran had 
a history of a left medial meniscectomy in 1976. 

A June 1993 VA record shows that the veteran reported a 
history of bilateral degenerative joint disease.  The 
examiner noted bilateral swelling of knees with decreased 
range of motion.  Bilateral degenerative joint disease was 
diagnosed.  

In a January 1994 decision, the RO increased the evaluation 
for the veteran's service-connected right knee disability to 
20 percent disabling.  

A VA hospital record shows that  the veteran underwent a 
right total knee arthroplasty in September 1994.  The 
postoperative diagnosis was tricompartmental arthritis of the 
right knee.  

VA medical records dated from March 1994 to June 1994 
generally show that the veteran was seen for degenerative 
joint disease of both knees, right greater than left.  He was 
seen in June 1994 complaining of bilateral knee pain.  He 
indicated that he twisted both knees while putting a person 
into a patrol car.  The veteran reported a history of 
bilateral knee degenerative joint disease, right greater than 
left.  

A December 1994 VA medical record notes bilateral 
osteoarthritis of the knees and status post total right knee 
arthroplasty.  Examination of the left knee reflected no 
edema or effusion and full range of motion.  Crepitus and 
tenderness of the left knee was shown.  

The veteran was seen in August 1995 complaining of persistent 
pain since the right total right knee arthroplasty.  Left 
knee pain and swelling were also noted.  Examination of the 
knee showed range of motion from 0 degrees to 110 degrees 
with crepitus.  No varus or valgus instability was 
demonstrated.  It was noted that his status post right total 
knee arthroplasty was improving with increased pain in the 
left knee.  The veteran indicated that he wanted to be 
considered for a left total knee arthroplasty.  

A September 1995 VA medical record notes the veteran's 
complaints of left knee pain for 4-5 years.  Swelling and 
locking of the left knee was also reported.  It was noted 
that he was barely able to negotiate stairs.  The diagnostic 
impression was left knee degenerative joint disease.  

The veteran underwent a left total knee arthroplasty at a VA 
hospital in October 1995.  The postoperative diagnosis was 
degenerative joint disease of the left knee.  

On VA examination in February 1996, the veteran related his 
history of a right knee injury and subsequent surgery during 
active duty.  It was noted that he continued to have pain and 
swelling of the right knee following a total knee replacement 
in 1994.  The veteran indicated that he slipped while working 
in 1976 and tore the meniscus in his left knee.  His history 
of left knee degenerative joint disease and surgery was 
noted.  Examination of the knees revealed right knee range of 
motion of 0 to 90 degrees.  The left knee lacked 5 degrees of 
full extension and flexed to 110 degrees.  Effusion and 
tenderness of the left knee was noted.  His gait showed a 
bilaterally equal limp in which he shifted his weight to the 
side, described as a rolling or walking gait, but fairly 
equal on both sides.  Leg length measurement reflected that 
the right leg was approximately 1/8th inch longer than the 
left.  The examiner noted that the leg lengths were 
essentially equal with no significant leg discrepancy.  The 
diagnoses were status post total knee replacement, right and 
status post medial meniscectomy and arthroscopy with 
degenerative arthritis, left knee.  The examiner indicated 
that the veteran's claim that left knee degenerative joint 
disease was secondary to his right knee degenerative joint 
disease appeared to be invalid.  The examiner related that 
his left knee disability followed a similar course of 
treatment and development of arthritis as his right knee 
disability.  It was noted, however, that the precipitating 
left knee injury did not occur during active duty.  The 
examiner stated that, at most, there might be some mild 
aggravation from slightly more stress on the left knee but 
the primary cause of his left knee arthritic changes are from 
the post-service injury.  

In a March 1996 decision, the RO denied service connection 
for the veteran's left knee disability (status post medial 
meniscectomy, arthroscopy, and degenerative arthritis).  

A December 1996 VA medical statement reflects that the 
veteran was preparing to undergo a left total knee 
arthroplasty.  The examiner noted that it was possible that 
his right knee injury exacerbated the degenerative arthritis 
in his left knee.  

A March 1997 VA operation report shows that the veteran's 
left knee was completely disabled due to degenerative joint 
disease and failed conservative therapy.  It was noted that 
the veteran underwent a left total knee arthroplasty.  The 
postoperative diagnosis was left knee degenerative joint 
disease.  

A 1997 VA hospital record reflects that the veteran was 
admitted for acute rehabilitation following the left total 
knee arthroplasty performed in March 1997.  It was reported 
that the veteran had knee pain for 8 years with increasing 
intensity over time.  It was noted that the veteran developed 
post-traumatic arthritic symptoms following a medial 
meniscectomy of the left knee in 1975.  

On VA examination in October 1998, the veteran related his 
history of injury and subsequent surgeries on his right knee.  
He indicated that he had swelling, pain, and stiffness of the 
right knee.  The veteran noted difficulty with walking, 
negotiating stairs, squatting, sitting, and standing due to 
right knee symptoms.  He reported that he originally injured 
his left knee in 1976 and did well following a medial 
meniscectomy.  His left knee symptoms increased in 1987 after 
his right knee started to bother him again.  It was noted 
that following a left total knee arthroplasty, his symptoms 
were much the same as his right knee, including swelling, 
stiffness, and pain.  On examination, it was noted that the 
veteran walked with an extremely antalgic gait.  Limited 
range of motion of both knees was noted, with pain on 
extremes.  Tenderness, inflammation of soft tissues and trace 
effusion throughout both knees was shown.  The diagnosis was 
bilateral total knee arthroplasty with stiffness and pain.  
The examiner noted that the disabilities of the right and 
left knees were the same.  The examiner opined that left knee 
arthritis was caused by the injury in 1976 and thus, the 
right knee injury did not cause the left knee problems.  The 
examiner added that, once left knee difficulty was 
established, the veteran's right knee condition accelerated 
the arthritic changes and problems in the left knee.  

In a December 1998 decision, the RO increased the evaluation 
for the veteran's service-connected right knee disability to 
60 percent disabling, effective July 13, 1998.  The RO 
determined that new and material evidence to reopen a claim 
of secondary service connection for a left knee disability 
had not been submitted.  

In a statement accompanying his August 1999 substantive 
appeal, the veteran reiterated his history of right and left 
knee surgeries.  He asserted that due to right knee 
difficulties, his left knee was overburdened and began to 
deteriorate.  The veteran stated that he now had problems 
with both knees, including cramps, pain, discomfort and 
functional limitations.  

During the December 1999 Travel Board hearing, the veteran 
testified that his left knee symptoms became worse after he 
began having problems with his service-connected right knee 
disability.  He said that he frequently walked with a cane 
and used a brace for both knees.  The veteran maintained that 
he had additional disability in the left knee due to 
aggravation resulting from his service-connected right knee 
condition.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2000).  Service 
incurrence will be presumed for arthritis, if it is manifest 
to a compensable degree within one year after active service.  
38 U.S.C.A §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations provide that a disability which is proximately 
due to or a result of a service-connected disease, or injury 
shall be service-connected.  38 C.F.R. § 3.310 (2000).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that where a service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice-connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, a claim for secondary service connection 
for a left knee disability was denied by the RO in March 1996 
and an application to reopen the claim was denied by the RO 
in January 1997.  The veteran did not appeal these 
determinations; and the decisions are considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When the RO denied the claim for service connection for a 
left knee disability in January 1997, it considered service 
medical records from the veteran's 1964-1968 active military 
service which reflected a history of right knee surgery 
following an injury.  At that time, the RO also considered 
post-service medical records which revealed treatment for 
degenerative joint disease of both knees and a total right 
knee arthroplasty.  Also of record was the opinion of a VA 
examiner in 1996 which noted that the veteran's left knee 
injury did not occur during active duty and that at most, 
there was mild aggravation from slightly more stress on the 
left knee.  

Evidence submitted since the 1997 RO decision included 
additional post-service medical records showing treatment for 
the veteran's left knee disorder, including a total left knee 
arthroplasty performed in March 1997.  Although such evidence 
is new, since it was not previously submitted to VA 
decisionmakers, it is not material as it does not show that 
the veteran's left knee disability was proximately due to or 
a result of his service-connected right knee disorder, and 
therefore such evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge, supra.  

Other evidence submitted since the January 1997 RO decision 
includes the October 1998 VA examiner's opinion that although 
the veteran's left knee arthritis was caused by a post-
service injury in 1976, the right knee condition accelerated 
the arthritic changes and subsequent problems in the left 
knee.  This additional medical evidence is new, not merely 
cumulative or redundant.  The 1998 VA examination report is 
also material, as it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.  In this regard, the VA examiner's opinion reflects that 
the veteran's service-connected right knee caused an increase 
in his non service-connected left knee disability.  

Considering this evidence, the Board finds that the veteran 
has submitted new and material evidence to reopen his claim 
for secondary service connection for the left knee 
disability.  The opinion of the 1998 VA examiner is 
particularly significant and requires consideration with all 
the other evidence of record.  38 C.F.R. § 3.156(a).  
Therefore, the claim for secondary service connection for a 
left knee disorder is reopened.  38 U.S.C.A. § 5108.  

The Board notes that the evidence has been sufficiently 
developed on the veteran's reopened claim for secondary 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5107(a); Elkins v. West, 12 Vet. App. 209 (1999).  In this 
regard, the Board notes that post-service medical records 
reflect the veteran's current left knee disability, including 
a total left knee arthroplasty.  As noted above, the 1998 VA 
examiner clearly stated that the veteran's left knee symptoms 
were accelerated by his service-connected right knee 
disability.  Thus, after a review of the entire record, and 
with application of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's left 
knee disability was aggravated by his service-connected right 
knee disability and thus, secondary service connection for 
the incremental increase in severity attributable to such 
disability is warranted.  


ORDER

The application to reopen the claim of secondary service-
connection for a left knee disability is granted.  

Secondary service connection for additional disability of the 
left knee on the basis of aggravation is granted.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

